DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 08 September 2020. Claims 1, 4-12 and 14-20 are pending and examined. Claims 1, 11 and 20 are currently amended. Claims 2, 3 and 13 are canceled.   
Response to Amendment
The Amendment filed 03 August, 2020 has been entered. Claims 1, 4-12 and 14-20 remain pending in the application. Regarding the Final Office Action mailed on 08 May, 2020, applicant’s amendments to the Claims have overcome the 35 USC 112(b) rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 03 August 2020, with regard to the rejections of claims 1, 11 and 20 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that McGill teaches a joint control of a vehicle between a driver and control module, where the amount of control exerted by control module is on a sliding scale, and claim 1, the examiner respectfully disagrees.
The McGill teaches a deviation score, which indicates “an attentiveness of the driver, an ability of the driver to control the vehicle, or, more generally, how well the driver is able to maintain the vehicle along the preferred trajectory” (see at least para 0046). The deviation score is used to determine how much a driver is involved in the vehicle operation, i.e. how much the driver’s operation is limited (see at least para 0046-0047, Fig. 6). When the deviation score is higher, the driver’s operation is limited more, which is equivalent to adding more rules to limit the driver’s operation. And when the deviation score is above the maximum threshold, the control module operates the vehicle in an autonomous manner or brings the vehicle to a stop (see at least para 0052), i.e. adding more rules to limit the driver’s operation. In addition, para 0005 of McGill teaches “The control module includes instructions that when executed by the one or more processors cause the one or more processors to control the vehicle based, at least in part, on the expected inputs when the deviation score satisfies a deviation threshold indicating that the received inputs are inadequate to maintain the vehicle along the preferred trajectory for the segment of the roadway.” It is obvious to one of the ordinary skill in the art that control module executes rules in the form of instructions to perform the control functions.  More rules or instructions are needed to maintain vehicle to travel along the preferred trajectory of the roadway. Para 0060 of McGill teaches an autonomous mode, a semi-autonomous mode and a manual mode. Manual mode is navigation/maneuvering of the vehicle is performed according to inputs from a user; para 0061 teaches for autonomous mode, minimal or NO user input is allowed to maneuver the vehicle, i.e., for autonomous mode, system provides full autonomous control when maximum threshold is reached and therefore, requires more or adequate control 
As to the applicant argument that Hinks does not “disclose ignoring a signal indicative of a backward movement of a yoke of the vehicle”, the argument is moot since Hinks is not relied on in the current office action. In view of the amendments, references of McGill (US20180194349) and Marte (US3633851) have been used for new ground of rejection.
Applicant further argues that “McGill does not define the operating envelope as a set of rules under which the operator is permitted to operate” and “some or all limits for a set of rules are removed when the vehicle state is determined to be abnormal and when the operator behavior is determined to be normal” for claim 11, the examiner respectfully disagrees.
The specification recites “the operating envelope” as “a set of rules under which an operator can operate”. McGill teaches when the deviation score increases, the vehicle is more autonomous (see at least para 0048-0050, Fig. 6), i.e. the vehicle is controlled MORE by the control module and LESS by the operator, which is equivalent to the system adding more rules to limit/restrict the operator from operating the vehicle. And McGill further teaches when the deviation score surpasses the maximum threshold the control module may operate the vehicle in a full autonomous manner, and bring the vehicle to a stop (i.e. stalled) (see at least para 0052, and also see Fig. 6), which is equivalent to adding more rules to limit the operator so that the operator cannot operate the vehicle. In addition, para 0005 of McGill teaches “The control module includes instructions that when executed by the one or more processors cause the one or more processors to control the vehicle based, at least in part, on the expected inputs when the deviation score satisfies a deviation threshold indicating that the received inputs are Para 0060 teaches an autonomous mode, a semi-autonomous mode and a manual mode. Manual mode is navigation/maneuvering of the vehicle is performed according to inputs from a user. Para 0061 teaches for autonomous mode, minimal or NO user input is allowed to maneuver the vehicle, i.e., for autonomous mode, system provides full autonomous control when maximum threshold is reached and therefore, requires more or adequate control instruction based on Fig. 6, i.e., rules/instructions are applied to limit/guide the user operating the vehicle. While for manual mode, the user has full control of the operation of the vehicle, i.e. rules are removed to have less limit for the user to operate the vehicle.
Therefore although the term of the “operating envelope” is not explicitly recited in McGill, McGill is using the same concept in making decisions for vehicle controlling, as recited above. 
McGill further teaches guiding the vehicle back to preferred trajectory, i.e. back to a normal state from an abnormal state, by blended inputs and the control module lightly guide the vehicle when the deviation score is low, i.e. when the operator is normal the operator controls are broadened with more operations implemented by the operator (see at least para 0024). Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Claims 11 and 20 recite similar languages as claim 1 and are rejected for similar reasons above. 
claims 4-10, 12 and 14-19, the applicant provides no additional arguments other than their dependency from the independent claims 1 and 11. Because independent claims 1 and 11 are not allowable, dependent claims 4-10, 12 and 14-19 are not allowable.
Claim Objections
Claims 1, 11, 16-17  and 20 are objected to because of the following informalities: 
Claim 1, line 5 from the bottom, “the operator” lacks antecedent basis;
Claim 1, line 6, “the determined state” should read --the determined state of the vehicle--;
Claim 11, line 3 from the bottom, “the operator” lacks antecedent basis;
Claim 11, line 4, “the determined state” should read --the determined state of the vehicle--;
Claim 16, line 2, “an actual operator input” should read --the actual operator input--;
Claim 17, line 2, “an actual operator input” should read --the actual operator input--;
Claim 20, line 5 from the bottom, “the operator” lacks antecedent basis;
Claim 20, line 6, “the determined state” should read --the determined state of the aerial vehicle--;
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Independent claims 1, 11 and 20 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for assessing input comprising: determining a state of a vehicle, obtaining data indicating an expected operator input, obtaining data indicating an actual operator input; determining a state of operator behavior, determining a control action for the vehicle, and implement the control action as recited in independent claims 1, 11 and 20.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a memory device”, “one or more processors” or “by one or more computing devices”. That is, 
The claim recites additional elements of obtaining, by the one or more computing devices, data indicating an expected operator input, obtaining, by the one or more computing devices, data indicating an actual operator input.  The obtaining steps from the one or more computing devices is recited at a high level of generality (i.e. as a general means of gathering data for use in the determining and implementing steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The computer components are recited at a high level of generality and is merely automates the determining, obtaining and implementing steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the computing devices are all conventional computer components mounted on the aircraft, and the specification does not provide any indication that the computing devices are anything other than a conventional computer within an aircraft.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept: No).  
Dependent claims 4-10, 12 and 14-19 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1, 4-12 and 14-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “abnormal” in claims 1, 4-5, 11-12, 14 and 20 is a relative term which renders the claim indefinite. The terms “the state of operator behavior” and “the state of the vehicle” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “normal” in claims 4-5, 11 and 14 is a relative term which renders the claim indefinite. The terms “the state of operator behavior” and “the state of the vehicle” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification does not provide a clear definition for “normal” or “abnormal” state of operator behavior or state of the vehicle, therefore it is not clear how to set the boundary for “normal” or “abnormal” state of operator behavior and “normal” or “abnormal” state of the vehicle. There are several paragraphs in the specification that numerate examples of “normal” or 
In the examination, the terms “abnormal” and “normal” are interpreted as “abnormal means that a state or input or behavior is different than or outside of a predefined expected result or range, and conversely, normal means that a state or input or behavior is within some predefined expected result or range” as stated on page 7 of Applicant’s reply dated 3/3/2020. 
Claims 6-10 and 15-19 are rejected by virtue of the dependency on claims 1 and 11.

Notice re prior art available under both pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGill (US20180194349, hereinafter McGill) in view of Marte (US3633851, hereinafter Marte).
As to Claims 1, 11, McGill teaches a system and a method for assessing input comprising: 
a memory device (McGill, para 0022, lines 10-12); and 
one or more processors (McGill, para 0022, lines 3-4) configured to: 
determine a state of a vehicle (McGill, para 0023, lines 1-5); 
obtain data indicating an expected operator input based on the determined state (McGill, para 0026, lines 1-9 from bottom); 
McGill, para 0023, lines 7-8; para 0045); 
determine a state of operator behavior based on the expected operator input and the actual operator input (McGill, para 0046, lines 1-3 teaches deviation score by comparing the expected input and the received input); 
determine a control action for the vehicle based on the determined state of the vehicle and the determined state of the operator behavior (McGill, para 0047-0050); and 
implement the control action (McGill, para 0050), and 
wherein when the state of the vehicle is determined to be stalled and the state of operator behavior is determined to be abnormal (McGill, para 0052 teaches the deviation score surpasses the maximum threshold, i.e. operator behavior determined to be abnormal and the vehicle is brought to a stop, i.e. vehicle stalled, also see para 0024), the control action comprises: 
i) tightening an operating envelope, the operating envelope being a set of rules under which the operator is permitted to operate, wherein the tightening of the operating envelope comprises adding additional rules to the operating envelope (See at least McGill, para 0005 teaches “The control module includes instructions that when executed by the one or more processors cause the one or more processors to control the vehicle based, at least in part, on the expected inputs when the deviation score satisfies a deviation threshold indicating that the received inputs are inadequate to maintain the vehicle along the preferred trajectory for the segment of the roadway.” It is obvious to one of the ordinary skill in the art that control module executes rules in the form of instructions to perform the control functions.  More rules or instructions are needed to para 0006 teaches “the instructions include instructions to compute a variance of received inputs from the expected inputs by comparing the expected inputs with the received inputs.  The received inputs are electronic control signals received in response to the driver operating one or more input devices of the vehicle.  The instructions include instructions to control the vehicle according to the expected inputs when the deviation score satisfies a deviation threshold indicating that the received inputs are inadequate to maintain the vehicle along the preferred trajectory for the segment of the roadway.” One of the ordinary skill in the art would consider the expected input as the desired input for normal operation; any actual input that is different from the expected input is variance and when a variance between expected input and actual input is as large as a deviation threshold, an abnormal condition exists; para 0060 teaches an autonomous mode, a semi-autonomous mode and a manual mode. Manual mode is navigation/maneuvering of the vehicle is performed according to inputs from a user; para 0061 teaches for autonomous mode, minimal or NO user input is allowed to maneuver the vehicle, i.e., for autonomous mode, system provides full autonomous control when maximum threshold is reached and therefore, requires more or adequate control instruction based on Fig. 6, i.e., rules/instructions are applied to limit/guide the user operating the vehicle. While for manual mode, the user has full control of the operation of the vehicle, i.e. minimal or no rules that limit user from operating the vehicle. The set of rules that the vehicle uses to limit the user from operating the vehicle in autonomous mode form the operating envelope under which the user is permitted to operate the vehicle; para 0052 teaches when deviation score surpasses the maximum threshold, control module operate the vehicle fully autonomous, Higher deviation score suggesting operator being abnormal and Fig. 6 suggests vehicle using more autonomous driving, i.e. more rules are applied to limit the user from operating the vehicle; also see para 0048, 0053-0054); and 
wherein when the state of the vehicle is determined to be abnormal and when the state of operator behavior is determined to be normal, the control action comprises broadening an operating envelope, wherein the operating envelope is a set of rules under which the operator is permitted to operate and broadening the operating envelope comprises removing one or more rules from the set of rules under which the operator is permitted to operate (McGill, para 0024 teaches guiding the vehicle back to preferred trajectory by blended inputs, and the control module lightly guide the vehicle when the deviation score is low and the control module providing majority of control when the deviation score is high; also see para 0054; Fig. 6).
McGill further teaches when the state of the vehicle is determined to be stalled and the state of operator behavior is determined to be abnormal, ignore the operator’s operation (McGill, para 0052 teaches the deviation score surpasses the maximum threshold, i.e. operator behavior determined to be abnormal, the control module operate the vehicle fully autonomous, i.e. ignoring all operator input, and the vehicle is brought to a stop, i.e. vehicle stalled, also see para 0024).
McGill does not explicitly teach ignoring a signal indicating a backward movement of a yoke of the vehicle.
	 However, in the same field of endeavor, Marte teaches ignoring a signal indicating a backward movement of a yoke of the vehicle (Marte, col 1, lines 1-27 teaches during a stall when the student pilot becomes panicked and pulls the control yoke back, the backward movement of the yoke can be override by the instructor, i.e. the system ignores the student pilot’s signal of a backward movement of a yoke; col 1lines lines 43-60 teaches the instructor pilot controls the aircraft by the use of control system actuator or wheel 12, the student’s control system actuator or wheel 20, i.e. a yoke, also see Fig. 1).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, method and aerial vehicle disclosed by McGill to include ignoring a signal indicating a backward movement of a yoke of the vehicle, as disclosed by Marte to minimize the risk to the vehicle occupants (Marte, col 1, lines 1-5).
As to Claims 4, McGill in view of Marte teaches the system of claim 1, wherein when the state of the vehicle is determined to be abnormal and when the state of the operator is determined to be normal, the control action comprises broadening the operating envelope (McGill, para 0024 teaches guiding the vehicle back to preferred trajectory by blended inputs, and the control module lightly guide the vehicle when the deviation score is low and the control module providing majority of control when the deviation score is high).
As to Claims 5 and 14, McGill in view of Marte teaches the system of claim 1 and method of claim 11, wherein when the state of the vehicle is determined to be normal and when the state of the operator is determined to be abnormal, the control action comprises tightening the operating envelope (McGill, para 0052 teaches when the deviation score is high, the vehicle may operate in full autonomous manner).
As to Claims 6 and 15, McGill in view of Marte teaches the system of claim 1 and method of claim 11, wherein determining the state of operator behavior based on the expected operator input and the actual operator input further comprises comparing an actual control polarity with an expected control polarity (McGill, para 0027 teaches control inputs can be from operating a steering wheel, turn signals… whereas these inputs have polarities; para0046 teaches the expected and actual inputs are compared to get the deviation scores).
As to Claim 7, McGill in view of Marte teaches the system of claim 1, wherein determining the state of operator behavior based on the expected operator input and the actual operator input further comprises comparing an actual control selection with an expected control selection (McGill, para 0027 teaches control inputs can be from turn signals, accelerator pedal, brake pedal, steering wheels… Acceleration and braking can be control selections; para0046 teaches the expected and actual inputs are compared to get the deviation scores).
As to Claim 8, McGill in view of Marte teaches the system of claim 1, wherein determining the state of operator behavior based on the expected operator input and the actual operator input further comprises comparing an actual control decision with an expected control decision (McGill, para 0058 teaches comparing expected control decision and actual control decision).
As to Claim 9, McGill in view of Marte teaches the system of claim 1.
McGill further teaches wherein determining the state of operator behavior based on the expected operator input and the actual operator input further comprises comparing an actual control timing with an expected control timing (McGill, para 0046, lines 1-3 teaches comparing expected input with actual input; para 0074, lines 2-4 teaches input system. The timing of the control is an input to the vehicle system).
As to Claim 10, McGill in view of Marte teaches the system of claim 1. 
McGill does not explicitly teach determining the state of operator behavior based on the expected operator input and the actual operator input further comprises determining whether an expected control signal is present.
McGill, para 0046, lines 1-3 teaches comparing expected input with actual input). 
As to Claim 12, McGill in view of Marte teaches the method of claim 11, wherein when the state of the vehicle is determined to be abnormal and when the state of the operator is determined to be abnormal, the control action comprises tightening the operating envelope (McGill, para 0052 teaches when the deviation score is high, the vehicle may operate in full autonomous manner).
As to Claim 16, McGill in view of Marte teaches the method of claim 11, wherein obtaining data indicative of an actual operator input comprises obtaining passively observed input (McGill, para 0004, lines 1-3 from bottom).

As to Claim 20, McGill teaches an aerial vehicle (see at least McGill, para 0018 for a vehicle, the vehicle is “any form of motorized transport” not limited to automobiles), comprising: 
a memory device (McGill, para 0022, lines 10-12); and 
one or more processors (McGill, para 0022, lines 3-4) configured to: 
determine a state of the aerial vehicle (McGill, para 0023, lines 1-5); 
McGill, para 0026, lines 1-9 from bottom); 
obtain data indicating an actual operator input (McGill, para 0023, lines 7-8; para 0045); 
determine a state of operator behavior based on the expected operator input and the actual operator input (McGill, para 0046, lines 1-3 teaches deviation score by comparing the expected input and the received input); 
determine a control action for the aerial vehicle based on the determined state of the aerial vehicle and the determined state of the operator behavior (McGill, para 0047-0050); and 
implement the control action (McGill, para 0050), and 
wherein when the state of the aerial vehicle is determined to be stalled and the state of operator behavior is determined to be abnormal (McGill, para 0052 teaches the deviation score surpasses the maximum threshold, i.e. operator behavior determined to be abnormal and the vehicle is brought to a stop, i.e. vehicle stalled, also see para 0024), the control action comprises: 
i) tightening an operating envelope, the operating envelope being a set of rules under which the operator is permitted to operate, wherein the tightening of the operating envelope comprises adding additional rules to the operating envelope (See at least McGill, para 0005 teaches “The control module includes instructions that when executed by the one or more processors cause the one or more processors to control the vehicle based, at least in part, on the expected inputs when the deviation score satisfies a deviation threshold indicating that the received inputs are inadequate to maintain the para 0006 teaches “the instructions include instructions to compute a variance of received inputs from the expected inputs by comparing the expected inputs with the received inputs.  The received inputs are electronic control signals received in response to the driver operating one or more input devices of the vehicle.  The instructions include instructions to control the vehicle according to the expected inputs when the deviation score satisfies a deviation threshold indicating that the received inputs are inadequate to maintain the vehicle along the preferred trajectory for the segment of the roadway.” One of the ordinary skill in the art would consider the expected input as the desired input for normal operation; any actual input that is different from the expected input is variance and when a variance between expected input and actual input is as large as a deviation threshold, an abnormal condition exists; para 0060 teaches an autonomous mode, a semi-autonomous mode and a manual mode. Manual mode is navigation/maneuvering of the vehicle is performed according to inputs from a user; para 0061 teaches for autonomous mode, minimal or NO user input is allowed to maneuver the vehicle; i.e., for autonomous mode, system provides full autonomous control when maximum threshold is reached and therefore, requires more or adequate control instruction based on Fig. 6, i.e., rules/instructions are applied to limit/guide the user operating the vehicle. While for manual mode, the user has full control of the operation of the vehicle, i.e. minimal or no rules that limit user from operating the vehicle. The set of rules that the vehicle uses to limit the user from para 0052 teaches when deviation score surpasses the maximum threshold, control module operate the vehicle fully autonomous, also see Fig. 6. Higher deviation score suggesting operator being abnormal and Fig. 6 suggests vehicle using more autonomous driving, i.e. more rules are applied to limit the user from operating the vehicle; also see para 0048, 0053-0054); and 
wherein when the state of the aerial vehicle is determined to be abnormal and when the state of operator behavior is determined to be normal, the control action comprises broadening an operating envelope, wherein the operating envelope is a set of rules under which the operator is permitted to operate and broadening the operating envelope comprises removing one or more rules from the set of rules under which the operator is permitted to operate (McGill, para 0024 teaches guiding the vehicle back to preferred trajectory by blended inputs, and the control module lightly guide the vehicle when the deviation score is low and the control module providing majority of control when the deviation score is high; also see para 0054; Fig. 6).
McGill further teaches when the state of the aerial vehicle is determined to be stalled and the state of operator behavior is determined to be abnormal, ignore the operator’s operation (McGill, para 0052 teaches the deviation score surpasses the maximum threshold, i.e. operator behavior determined to be abnormal, the control module operate the vehicle fully autonomous, i.e. ignoring all operator input, and the vehicle is brought to a stop, i.e. vehicle stalled, also see para 0024).
McGill does not explicitly teach ignoring a signal indicating a backward movement of a yoke of the aerial vehicle.
Marte, col 1, lines 1-27 teaches during a stall when the student pilot becomes panicked and pulls the control yoke back, the backward movement of the yoke can be override by the instructor, i.e. the system ignores the student pilot’s signal of a backward movement of a yoke; col 1lines lines 43-60 teaches the instructor pilot controls the aircraft by the use of control system actuator or wheel 12, the student’s control system actuator or wheel 20, i.e. a yoke, also see Fig. 1).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, method and aerial vehicle disclosed by McGill to include ignoring a signal indicating a backward movement of a yoke of the aerial vehicle, as disclosed by Marte to minimize the risk to the aerial vehicle occupants (Marte, col 1, lines 1-5).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McGill in view of Marte as applied to claim11, and further in view of Fung (US20120212353, hereinafter Fung).
As to Claim 17, McGill teaches the method 11. 
McGill does not teach wherein obtaining the data indicating an actual operator input comprises obtaining data indicating a condition of the operator.
However, in the same field of endeavor, Fung teaches obtaining data indicative of an actual operator input comprises obtaining data indicating a condition of the operator (Fung, para 0199-0201 teaches obtaining data indicating a condition of the operator).
Fung, para 0003).
As to Claim 18, McGill in view of Marte and Fung teaches the method 17.
Fung teaches the condition of the operator includes a physiological condition of the operator (Fung, para 0099).
As to Claim 19, McGill in view of Marte and Fung teaches the method 18. 
Fung teaches the data indicating the physiological condition includes at least one of a heart rate of the operator and a blood pressure of the operator (Fung, para 0099).
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667